Citation Nr: 1730806	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  16-63 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical/trapezius disability, claimed as muscle tension, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a videoconference hearing at the RO in April 2017, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran contends that he has a muscle tension disability, characterized by tightness in the muscles in the cervical and trapezius region, resulting in pain.  During the pendency of the appeal, examiners have indicated possible diagnoses for his cervical/trapezius pain, including cervical derangement and osteoarthritis.  As the Veteran is seeking service connection for any disability resulting in cervical/trapezius pain, the Board finds that the claim should be classified as one of service connection for a cervical/trapezius disability, claimed as muscle tension.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As adjudication of the issues of service connection for obstructive sleep apnea, an increased rating for PTSD, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) requires review by a different Veterans Law Judge who presided at a hearing regarding those issues, they are the subjects of a separate decision.

The issues of service connection for hypertension and muscle tension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A June 2013 Board decision denied the reopening of the Veteran's claim for service connection for hypertension.  That decision was not appealed.

2.  Evidence received since the June 2013 Board decision denying the reopening of the Veteran's claim for service connection for hypertension is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.

3.  A June 2013 Board decision denied the reopening of the Veteran's claim for service connection for a cervical/trapezius disability, claimed as muscle tension.  That decision was not appealed.

4.  Evidence received since the June 2013 Board decision denying the reopening of the Veteran's claim for service connection for a cervical/trapezius disability, claimed as muscle tension,  is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2013 Board decision, which denied the reopening of the Veteran's claim for service connection for hypertension, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received to reopen service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The June 2013 Board decision, which denied the reopening of the Veteran's claim for service connection for a cervical/trapezius disability, claimed as muscle tension, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

4.  New and material evidence has been received to reopen service connection for
a cervical/trapezius disability, claimed as muscle tension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision denying service connection is final when issued.  38 U.S.C.A. § 7104 (2016).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310(b) (2016).  In cases of aggravation of a non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2016).

Hypertension

The June 2013 Board decision denied the reopening of the claim for service connection for hypertension due to a lack of new and material evidence indicating that a currently diagnosed hypertension disability could be related to service or a service-connected disability.  Thus, evidence in this case can be considered new and material if it suggests that the Veteran's hypertension is either related to service or to a service-connected disability.  

In an August 2015 statement, the Veteran wrote that his service-connected PTSD was elevating his blood pressure significantly.  That evidence is new, as it was not previously of record at the time of the June 2013 Board decision.  Assuming the credibility of this evidence, as is required in determining whether to reopening previously denied decision, the evidence is also material because it suggests that the Veteran's hypertension might be aggravated by service-connected PTSD.

New and material having been received, the claim for service connection for hypertension is reopened.  To that extent only, the appeal is allowed.


Cervical/Trapezius Disability

The Veteran essentially complains that he feels pain in his cervical and trapezius region due to stress caused by his PTSD.  The June 2013 Board decision denied the reopening of the claim for service connection for muscle tension due to the lack of new and material evidence indicating that the Veteran had a diagnosed disability causing his cervical and trapezius pain.  Thus, evidence in this case can be considered new and material if it suggests that the Veteran has a diagnosed disability.

In a February 2015 VA physical therapy report, the Veteran reported having chronic neck pain.  The examiner provided a provisional diagnosis of "cervical derangement or other."  That evidence is new, as it was not previously of record at the time of the June 2013 Board decision.  Assuming the credibility of this evidence, as is required in determining whether to reopening previously denied decision, the evidence is also material because it indicates that the Veteran has a diagnosed disability.  

New and material having been received, the claim for service connection for a cervical/trapezius disability is reopened.  To that extent only, the appeal is allowed.


ORDER

The claim of entitlement to service connection for a hypertension is reopened and, to that extent only, the appeal is granted.

The claim of entitlement to service connection for a cervical/trapezius disability is reopened and, to that extent only, the appeal is granted.


REMAND

Regarding the claim for service connection for a cervical/trapezius disability, the Veteran reports feeling pain in his neck and shoulders.  In a September 2011 letter, the Veteran's former employer, Tyson Foods, indicated that the Veteran had received workmen's compensation for neck, back, and shoulder disabilities related to an off-site injury.  The record does not contain any records regarding the workmen's compensation claim or the treatment arising from the reported injury.  Therefore, a remand is necessary to obtain additional workmen's compensation and treatment records.    

Additionally, a VA examiner should be scheduled to determine the etiologies of the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for his hypertension and cervical/trapezius disability, to include any records related to a 2011 workmen's compensation claim involving Tyson Foods.  After securing any necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record. 

2.  Then, schedule the Veteran for a VA medical examination(s) with a qualified examiner who has not previously examined the Veteran to determine the etiologies of the claimed hypertension and cervical/trapezius disabilities.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the 2009 VA treatment records, indicating a diagnosis of diffuse idiopathic skeletal hyperostosis; the February 2015 VA physical therapy report, indicating a proposed diagnosis of "cervical derangement or other;" the March 2012 VA treatment record, indicating a diagnosis of osteoarthritis of the neck and shoulders; any treatment records acquired as a result of this remand; and the Veteran's lay statements.  The examiner should provide all required testing.  The examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to service or any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by the service-connected PTSD? 

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been permanently aggravated beyond its normal progression by the service-connected PTSD? 

(d)  If a cervical/trapezius disability is diagnosed, is it at least as likely as not (50 percent or greater probability) that the disability is related to service or any incident of service?

(e)  If a cervical/trapezius disability is diagnosed, is it at least as likely as not (50 percent or greater probability) that the disability was caused by the service-connected PTSD?

(f)  If a cervical/trapezius disability is diagnosed, is it at least as likely as not (50 percent or greater probability) that the disability has been permanently aggravated beyond its normal progression by the service-connected PTSD? 

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


